IN THE COURT OF CRIMINAL APPEALS

OF TEXAS





NO. WR-57,892-02


EX PARTE JOSEPH RAY RIES





ON APPLICATION FOR WRIT OF HABEAS CORPUS AND MOTION FOR
STAY OF EXECUTION IN CAUSE NO. 99-15367-B IN THE
8TH JUDICIAL DISTRICT COURT OF HOPKINS COUNTY


Per Curiam.

ORDER


	We have before us a subsequent application for writ of habeas corpus filed pursuant
to Article 11.071, § 5, and a motion for stay of execution.  In November 1999, a jury
convicted applicant of capital murder.  The jury answered the special issues submitted
pursuant to Texas Code of Criminal Procedure Article 37.071, and the trial court,
accordingly, set applicant's punishment at death.  This Court affirmed the conviction and
sentence on direct appeal.  Ries v. State, No. AP-73,737 (Tex. Crim. App. June 12, 2002)(not
designated for publication).  This Court thereafter denied applicant relief on his initial
application for writ of habeas corpus.  Ex parte Ries, No. WR-57,892-01 (Tex. Crim. App.
May 19, 2004)(not designated for publication).  Applicant filed this, his first subsequent
application, in the trial court on October 17, 2008.
	We have reviewed applicant's subsequent application and find that it does not meet
the dictates of Article 11.071, § 5, and should be dismissed.  Applicant's motion for stay of
execution is denied. 
	IT IS SO ORDERED THIS THE 20TH DAY OF OCTOBER, 2008.
Do Not Publish